DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 03/11/2022 has been entered.  Claims 1-20 remain pending in the application.  Claims 1-8 and 14-15 were withdrawn, but are rejoined as explained below.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is McCaffrey (U.S. 8,202,043) and 
De Diego (US 2017/0320232 A1).
	Regarding claim 9, the prior art of record fails to disclose or suggest wherein a first portion of the at least one continuous fibre sheet extends further in a direction along the spindle axis than a second portion of the least one continuous fibre sheet to form a projection in the spindle section.  
	Claims 10-20 are allowable, as they are dependent on claim 9.
	Regarding withdrawn claim 1, the claim is allowable for the same reasons set forth in claim 9 above.  
Claims 2-8 are allowable, as they are dependent on claim 1.

Election/Restrictions
Independent claim 9 is allowable. The restriction requirement among the pending claims, as set forth in the Office action mailed on 09/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 1-8 and 14-15, are no longer withdrawn from consideration because claim 1 has been amended to include all of the allowable limitations of an allowable claim (claim 9).  Claims 14-15 are allowable since they are dependent on claim 9.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        05/27/2022

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745